DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 is missing a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “its” in line 9.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the modular thermal isolation barrier” and will be interpreted as such. 
Re claim 7, claim 7 recites, “its” in line 3.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the rigid support structure” and will be interpreted as such. 
Re claim 11, claim 11 recites, “its” in line 9.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the modular thermal isolation barrier” and will be interpreted as such. 
Re claim 15, claim 15 recites, “its” in line 3.  Numerous elements are previously introduced and thus, it is unclear as to which this language refers.  It appears this language refers to “the rigid support structure” and will be interpreted as such. 
Claims 2-6, 8-10, 12-14 and 16-18 are rejected as being dependent on rejected claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krietzman (US 2012/0112612) in view of Verig (US 5,194,312).
Re claim 1, Krietzman disclose a data processing equipment arrangement (Fig. 17, 110) comprising: 
a frame structure (16-18) formed of a plurality of interconnected vertical (16) and horizontal struts (17) and defining a plurality of openings (into which 14 is inserted), each of which is adapted to receive one or more panels (50) for substantially enclosing ([0098]) the frame structure (16-18); 
at least one equipment structure (14) arranged to pass through a selected one of the plurality of openings (into which 14 is inserted), wherein a gap (between 14 and 50) is formed between a side (of 14) of the at least one equipment structure (14) and the frame structure (16-18); and 
a modular thermal isolation barrier (155, see [0101] disclosing 55 and 155 are the same, see Fig. 20) having a generally uniform cross-sectional shape (Fig. 20) along its length (Fig. 20) and including 
an edge seal (155) having a seal portion (58) and a base portion (57), the base portion (57) including a panel-receiving end channel (into which 51 is inserted), and 
a barrier panel (51), an edge (53) of which is disposed within the panel-receiving end channel (into which 51 is inserted into 57); 
wherein the modular thermal isolation barrier (155) is arranged such that the barrier panel (51) generally fills the gap (Fig. 20) and the seal portion (155) is in abutment with ([0101]-[0102], see also [0043] of 61/411,359, incorporated by reference in [0001]), and is deflected by ([0101]-[0102], see also [0043] of 61/411,359, incorporated by reference in [0001]), the side (top of 14) of the equipment structure (14), thereby preventing passage of air through the gap ([0101]-[0102], see also [0043] of 61/411,359, incorporated by reference in [0001]), 
but fails to disclose the edge seal with at least one side channel.
However, Verig discloses the edge seal (Fig. 2) with at least one side channel (11).  
It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the data processing equipment arrangement of Krietzman with the edge seal with at least one side channel as disclosed by Verig in order to connect or attach to an additional structure, such as a panel (Col 3 line 15-30).  
The phrase “adapted to receive one or more panels for substantially enclosing the frame structure” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 3, Krietzman as modified discloses the data processing equipment arrangement of Claim 1, but fails to disclose wherein the seal portion and the base portion are formed of the same material.
However, it would have been obvious to a person having ordinary skill in the art before the invention was made to modify the data processing equipment arrangement of Krietzman wherein the seal portion and the base portion are formed of the same material in order to simplify design, manufacture, and assembly, as a single material requires less work than different materials.  

Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krietzman (US 2012/0112612) in view of Verig (US 5,194,312) and Otsuka et al (“Otsuka”) (US 2011/0072729).
Re claim 2, Krietzman as modified discloses the data processing equipment arrangement of Claim 1, but fails to disclose wherein the seal portion and the base portion are formed of different materials.
However, Otsuka discloses wherein the seal portion (40) and the base portion (20) are formed of different materials ([0046], [0068]).
It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the data processing equipment arrangement of Krietzman wherein the seal portion and the base portion are formed of different materials as disclosed by Otsuka in order to use a material which is easily extrusion molded with high productivity ([0066]), and to ensure sufficient rigidity of the base portion.

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krietzman (US 2012/0112612) in view of Verig (US 5,194,312) and McIlwraith (US 5,147,121).
Re claim 3, Krietzman as modified discloses the data processing equipment arrangement of Claim 1, but fails to disclose wherein the seal portion and the base portion are formed of the same material.
However, McIlwraith discloses wherein the seal portion (41) and the base portion (42) are formed of the same material (Col 5 lines 57-59).
It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the data processing equipment arrangement of Krietzman wherein the seal portion and the base portion are formed of the same material as disclosed by McIlwraith in order to simplify design, manufacture, and assembly, as a single material requires less work than different materials.  

Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krietzman (US 2012/0112612) in view of Verig (US 5,194,312) and Herwegh et al (“Herwegh”) (US 4,999,960).
Re claim 4, Krietzman as modified discloses the data processing equipment arrangement of Claim 1, but fails to disclose wherein the seal portion is bifurcated at a distal end.
However, Herwegh discloses wherein the seal portion (7, 8) is bifurcated at a distal end (right end of 1).
It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the data processing equipment arrangement of Krietzman wherein the seal portion is bifurcated at a distal end as disclosed by Rae in order to provided additional flexibility and deflection, for connection or abutment to an addition sealing member, ensuring tightness (Col 3 line 56-60).  

Claim(s) 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krietzman (US 2012/0112612) in view of Verig (US 5,194,312) and Rae et al (“Rae”) (US 3,789,567).
Re claim 5, Krietzman as modified discloses the data processing equipment arrangement of Claim 1, but fails to disclose wherein the seal portion includes convex and concave portions at a distal end. 
However, Rae discloses wherein the seal portion (35) includes convex and concave portions (Fig. 2) at a distal end (Fig. 2). 
It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the data processing equipment arrangement of Krietzman wherein the seal portion includes convex and concave portions at a distal end as disclosed by Rae in order to intermesh with an additional, adjacent seal, ensuring tightness.  
Re claim 6, Krietzman as modified discloses the data processing equipment arrangement of Claim 1, but fails to disclose wherein the seal portion includes one or more protrusions at a distal end.
However, Rae wherein the seal portion (at 35) includes one or more protrusions (35 being a protrusion at the  right side) at a distal end (Fig. 2). 
It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the data processing equipment arrangement of Krietzman wherein the seal portion includes one or more protrusions at a distal end as disclosed by Rae in order to intermesh with an additional, adjacent seal, ensuring tightness.  

Claim(s) 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krietzman (US 2012/0112612) in view of Herwegh et al (“Herwegh”) (US 4,999,960).
Re claim 11, Krietzman disclose a data processing equipment arrangement (Fig. 17, 110) comprising: 
a frame structure (16-18) formed of a plurality of interconnected vertical (16) and horizontal struts (17) and defining a plurality of openings (into which 14 is inserted), each of which is adapted to receive one or more panels (50) for substantially enclosing ([0098]) the frame structure (16-18); 
at least one equipment structure (14) arranged to pass through a selected one of the plurality of openings (into which 14 is inserted), wherein a gap (between 14 and 50) is formed between a side (of 14) of the at least one equipment structure (14) and the frame structure (16-18); and 
a modular thermal isolation barrier (155, see [0101] disclosing 55 and 155 are the same, see Fig. 20) having a generally uniform cross-sectional shape (Fig. 20) along its length (Fig. 20) and including 
an edge seal (155) having a seal portion (58) and a base portion (57), the base portion (57) including a panel-receiving end channel (into which 51 is inserted), and 
a barrier panel (51), an edge (53) of which is disposed within the panel-receiving end channel (into which 51 is inserted into 57); 
wherein the modular thermal isolation barrier (155) is arranged such that the barrier panel (51) generally fills the gap (Fig. 20) and the seal portion (155) is in abutment with ([0101]-[0102], see also [0043] of 61/411,359, incorporated by reference in [0001]), and is deflected by ([0101]-[0102], see also [0043] of 61/411,359, incorporated by reference in [0001]), the side (top of 14) of the equipment structure (14), thereby preventing passage of air through the gap ([0101]-[0102], see also [0043] of 61/411,359, incorporated by reference in [0001]), 
but fails to disclose the base portion with a pair of opposed side channels.
However, Herwegh discloses the base portion (Fig. 2, left half of 1) with a pair of opposed side channels (into which 5 and 6 are inserted).  
It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the data processing equipment arrangement of Krietzman with the base portion with a pair of opposed side channels as disclosed by Herwegh in order to connect or attach to an additional structure, such as a panel.  
The phrase “adapted to receive one or more panels for substantially enclosing the frame structure” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 12, Krietzman as modified discloses the data processing equipment arrangement of Claim 11, Herwegh discloses wherein the seal portion (7, 8) is bifurcated at a distal end (right end of 1).
It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the data processing equipment arrangement of Krietzman wherein the seal portion is bifurcated at a distal end as disclosed by Rae in order to provided additional flexibility and deflection, for connection or abutment to an addition sealing member, ensuring tightness (Col 3 line 56-60).  

Claim(s) 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krietzman (US 2012/0112612) in view of Herwegh et al (“Herwegh”) (US 4,999,960) and Rae et al (“Rae”) (US 3,789,567).
Re claim 13, Krietzman as modified discloses the data processing equipment arrangement of Claim 11, but fails to disclose wherein the seal portion includes convex and concave portions at a distal end. 
However, Rae discloses wherein the seal portion (35) includes convex and concave portions (Fig. 2) at a distal end (Fig. 2). 
It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the data processing equipment arrangement of Krietzman wherein the seal portion includes convex and concave portions at a distal end as disclosed by Rae in order to intermesh with an additional, adjacent seal, ensuring tightness.  
Re claim 14, Krietzman as modified discloses the data processing equipment arrangement of Claim 11, but fails to disclose wherein the seal portion includes one or more protrusions at a distal end.
However, Rae wherein the seal portion (at 35) includes one or more protrusions (35 being a protrusion at the  right side) at a distal end (Fig. 2). 
It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the data processing equipment arrangement of Krietzman wherein the seal portion includes one or more protrusions at a distal end as disclosed by Rae in order to intermesh with an additional, adjacent seal, ensuring tightness.  

Claim(s) 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otsuka et al (“Otsuka”) (US 2011/0072729) in view of Herwegh et al (“Herwegh”) (US 4,999,960).
Re claim 19, Otsuka discloses an edge seal (10) for a modular thermal isolation barrier for preventing passage of air through a gap in a data processing equipment arrangement (10 is capable of use for a modular thermal isolation barrier for preventing passage of air through a gap in a data processing equipment arrangement), the edge seal (10) comprising: 
a seal portion (40) formed of a resilient material ([0071]-[0072]) capable of deflection by a rigid adjacent structure ([0071]-[0072]); and 
a base portion (20) formed of a rigid material ([0046], [0063], [0066]), the base portion (20) including a panel-receiving end channel (between 21 and 22), the panel- receiving end channel (between 21 and 22) including a plurality of inwardly-oriented retention fingers (24-27)  for retaining an edge (top edge of 7) of a panel (7); 
wherein each of the seal portion(40)  and the base portion (20) has a generally uniform cross-sectional shape (Fig. 1); and 
wherein the base portion (20) is adapted to accommodate a rigid support structure (7) received within one of the pair of side channels (as modified below),
but fails to disclose the base portion including a pair of side channels opening at opposite sides thereof.
However, Herwegh discloses the base portion (Fig. 2, left half of 1) with a pair of side channels (into which 5 and 6 are inserted) opening at opposite sides thereof (Fig. 1).  
It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the edge seal of Otsuka with the base portion with a pair of side channels opening at opposite sides thereof as disclosed by Herwegh in order to connect or attach to an additional structure, such as a panel.  
 The phrases, “for preventing passage of air through a gap in a data processing equipment arrangement,” “capable of deflection by a rigid adjacent structure” and “adapted to accommodate a rigid support structure received within one of the pair of side channels” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 20, Otsuka as modified discloses the edge seal of Claim 19, Herwegh discloses wherein the seal portion (7, 8) is bifurcated at a distal end (right end of 1).
It would have been obvious to a person having ordinary skill in the art before the invention was made to modify the edge seal of Otsuka wherein the seal portion is bifurcated at a distal end as disclosed by Rae in order to provided additional flexibility and deflection, for connection or abutment to an addition sealing member, ensuring tightness (Col 3 line 56-60).  

Allowable Subject Matter
Claims 7-10, 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635